Citation Nr: 0922042	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-15 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for private medical 
services the Veteran received at Baptist Medical Center South 
on November 26, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran reportedly served on active duty from July 26, 
1985 to June 23, 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 adverse action by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Gainesville, Florida, which is the Agency of Original 
Jurisdiction (AOJ) in this matter.

In March 2009, the Veteran and the Veteran's spouse testified 
at a Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folder.

The appeal is REMANDED to the AOJ.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran, on November 26, 2006, presented to the emergency 
room at Baptist Medical Center South, a private hospital, 
with complaints of chest pain, shortness of breath, severe 
headache, and high blood sugar.  Discharge diagnosis was 
diabetic hyperglycemia (diabetes with high blood sugar).

The Veteran is now seeking payment or reimbursement for the 
treatment he received at Baptist Medical Center South.  He 
asserts that his condition when he arrived at Baptist Medical 
Center South on November 26, 2006, required emergency care.  
The VAMC indicated, in its February 2008 Statement of the 
Case that service connection is not in effect for any 
disability.

Initially, the Board notes that the regulations that provide 
for reimbursement of non-VA emergency treatment were recently 
amended, effective October 10, 2008.  See 38 U.S.C.A. 
§§ 1725, 1728.  The Veteran should be provided with the 
revised criteria.

The VAMC in Gainesville denied the Veteran's claim in January 
2007 on the basis that a medical emergency did not exist; in 
other words, care and services were not rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health.  See 38 U.S.C.A. § 1725 (West 2002 & Supp. 
2008) and 38 C.F.R. §§ 17.1000-17.1008 (2008).  The Veteran 
appealed this determination.

On review, the Board finds that further development is 
necessary.  According to the Veteran's notice of disagreement 
received in January 2008, he believed that his condition when 
he arrived at the non-VA facility was emergent, in nature, 
explaining that his high blood sugar made it dangerous for 
him to attempt to drive or be driven the extended trip from 
Jacksonville, Florida, to Gainesville, Florida, and was 
concerned about the potential permanent effects of 
continuously high blood sugar of blindness, blurred vision, 
stroke and/or coma.  The current record does not contain a 
medical opinion which addresses whether the Veteran's 
condition on November 26, 2006, was emergent.

The Veteran also asserts that a VA medical facility was not 
available to him at the time he sought care.  He indicates 
that the Gainesville, Florida, VA facility was 100 miles away 
and the Lake City, Florida, VA facility was 70 to 80 miles 
away, and that upon calling the VA facility he was told to go 
to the nearest emergency room if he felt threatened.  
Clarification is necessary as to whether a VA facility was 
feasibly available to treat the Veteran's complaints on 
November 26, 2006.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder should be 
obtained by the AOJ and associated with 
the record.  If a claims folder does not 
exist, that should be confirmed in 
writing by the VA regional office of 
jurisdiction.

2.  The VAMC must review the duplicate 
Combined Health Record (CHR) and claims 
folder and ensure that all notification 
and development action required by the 
VCAA are fully complied with and 
satisfied.  Specifically, the VAMC 
should:  (a) Notify the Veteran of the 
information and evidence necessary to 
substantiate his claim of entitlement to 
payment or reimbursement for unauthorized 
medical expenses incurred on November 26, 
2006 (see revised 38 U.S.C.A. §§ 1725, 
1728, effective October 10, 2008); (b) 
Notify the Veteran of the information and 
evidence he is responsible for providing; 
and (c) Notify the Veteran of the 
information and evidence VA will attempt 
to obtain, e.g., that VA will make 
reasonable efforts to obtain relevant 
records not in the custody of a Federal 
department or agency and will make as 
many requests as are necessary to obtain 
relevant records from a Federal 
department or agency.

3.  The CHR should also have written 
documentation as to whether the Veteran 
is enrolled for VA medical care, or 
whether such request has been denied.  
The AOJ should obtain this documentation 
and associate it with the record.

4.  The VAMC should clarify whether a VA 
or other government facility was feasibly 
available to treat the Veteran's 
complaints on November 26, 2006.

5.  The VAMC should forward the Veteran's 
duplicate CHR to an appropriate VA 
physician for review and an opinion 
responding to the following question:  
Were the medical services provided to the 
Veteran on November 26, 2006 by the non-
VA hospital rendered in a medical 
emergency?  In this regard, was the 
treatment of such a nature that delay in 
obtaining the treatment would have been 
hazardous to life and health?  The CHR 
must be made available to and be reviewed 
by the examiner in conjunction with 
rendering the opinion.  The examiner must 
indicate in the opinion that the claims 
file was reviewed.  The rationale for all 
opinions must be provided.

6.  Thereafter, the VAMC should 
readjudicate the issue of entitlement to 
payment or reimbursement for unauthorized 
medical expenses incurred on November 26, 
2006.  If the decision remains adverse to 
the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



